SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G/A (Rule13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c)AND (d)AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2 (Amendment No.2)* EMPIRE STATE REALTY TRUST, INC. (Name of Issuer) Class A Common Stock (Title of Class of Securities) (CUSIP Number) September 25, 2017 (Date of Event Which Requires Filing this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 292104106 1. NAMES OF REPORTING PERSONS Qatar Investment Authority 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) ¨ (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Qatar NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 15,605,656 (See Item 4) 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 29,610,854 (See Item 4) 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 18.8% (See Item 4) TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 2 CUSIP No. 292104106 1. NAMES OF REPORTING PERSONS Q REIT Holding LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) ¨ (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Qatar NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 (See Item 4) 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0(See Item 4) 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0 (See Item 4) TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 3 CUSIP No. 292104106 1. NAMES OF REPORTING PERSONS Quark Holding LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) ¨ (b) x 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Qatar NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 15,605,656 (See Item 4) 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 29,610,854(See Item 4) 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 18.8% (See Item 4) TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 4 EXPLANATORY NOTE This Amendment No. 2 to Schedule 13G (“Amendment No. 2”) in Empire State Realty Trust, Inc. (the “Issuer”) is being jointly filed by Q REIT Holding LLC, Quark Holding LLC and Qatar Investment Authority (each a “Reporting Person” and, collectively, the “Reporting Persons”), and amends and restates Amendment No. 1 to Schedule 13G (“Amendment No. 1”) filed with the Securities and Exchange Commission (the “SEC”) on September 26, 2017. This Amendment No. 2 is being filed solely to reflect on the Reporting Persons’ cover pages and in Item 4 of Schedule 13G the correct number of shares of the Issuer’s Class A Common Stock, par value $0.01 per share, to which Qatar Investment Authority and Quark Holding LLC share voting power. This number was incorrectly calculated in Amendment No. 1 due to an administrative error. No changes have occurred to the Reporting Persons’ beneficial ownership in the Issuer or any other information in Amendment No. 1 since the filing date of Amendment No. 1, and except for this correction and other conforming changes, this Amendment No. 2 is identical to Amendment No. 1. 5 Item 1(a). Name of Issuer Empire State Realty Trust, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices Empire State Realty Trust, Inc. 111 West 33rd Street, 12th Floor New York, NY 10120 Item 2(a). Name of Person(s) Filing This Amendment No. 2 is being jointly filed by the Reporting Persons, and amends Amendment No. 1, filed on September 26, 2017, to the Schedule 13G filed with the SEC on September 1, 2016. The Reporting Persons have entered into a joint filing agreement, a copy of which is attached as Exhibit 99.1 hereto, related to the joint filing of Amendment No. 1 and amendments thereto, in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Item 2(b). Address of Principal Business Office or, if none, Residence The address of the principal business office of each Reporting Person is Ooredoo Tower, Diplomatic Area Street, West Bay, P.O. Box 23224, Doha, State of Qatar. Item 2(c). Citizenship Each of the Reporting Persons is organized under the laws of Qatar. Item 2(d). Title of Class of Securities Class A Common Stock, par value $0.01per share (the “Class A Common Stock”). Item 2(e). CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. This Amendment No. 2 is filed pursuant to Rule 13d-1(c) under the Exchange Act. Item 4.
